Citation Nr: 0838144	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-39 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to December 1, 2004 
for the addition of a dependent child to the veteran's award 
of nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from April 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 administrative 
decision by the Roanoke, Virginia, RO, which added the 
veteran's daughter, H, to his pension award as a dependent, 
effective from December 1, 2004.

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge at the RO on his VA Form 9, Appeal to 
Board of Veterans' Appeals, filed in November 2005.  No 
hearing was scheduled.  In a February 2006 statement in lieu 
of a Form 646, the veteran's representative stated that 
"[d]uring a telephonic conversation with the veteran today 
the veteran informed me he would prefer his case be forwarded 
to Washington, DC where the Disabled American Veterans 
National Appeals Team, may present his case in his absence."  
The RO accepted this statement as a withdrawal of the Board 
hearing request.  


FINDINGS OF FACT

1.  The veteran was found entitled to a nonservice connected 
pension effective June 8, 2001; the RO notified him of this 
decision and requested evidence to establish dependency in 
June 2002.  

2.  In February 2003, the veteran submitted some evidence of 
the dependency of H, but did not include her social security 
number.

3.  In March 2003, the RO requested H's social security 
number; in June 2003, the RO administratively declined to add 
H to the pension award because no social security number had 
been provided.

4.  The veteran provided H's social security number in 
November 2004; there is no evidence of correspondence or 
other communication between June 2003 and November 2004 
regarding the dependency issue.


CONCLUSION OF LAW

An earlier effective date prior to December 1, 2004, for the 
addition of dependent H to the veteran's award of nonservice 
connected pension benefits is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.109, 3.204, 3.216, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, notice under the VCAA is not required, as the 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As is discussed below, 
there is no dispute as to the facts of the case or the 
timeline of events.

Similarly, there is no further assistance which can be 
offered to the veteran in substantiating his claim.  The 
veteran has not disputed the timeline of events, and has 
submitted supporting documentation as appropriate.  He has 
identified no additional sources of evidence or information 
which might be relevant.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Effective Date

The effective date for the addition of a dependent child to a 
veteran's compensation or pension award is governed by 
38 C.F.R. § 3.401(b), which provides four possible dates.  
The latest of these is to be applied.  The effective date is 
set by: (1) the date of receipt of the claim, when evidence 
of dependency is received within one year of a VA request; 
(2) the date dependency arises; (3) the effective date of the 
qualifying rating, when evidence of dependency is received 
within one year of notice of the rating action; or (4) the 
date of commencement of the veteran's award.  38 C.F.R. 
§ 3.401(b).  In this case, the latest date is the effective 
date of the qualifying rating, which is June 8, 2001.  The 
Board notes that no effective date earlier than that date 
would be possible, as the veteran was in receipt of no 
benefits prior to the award of nonservice connected pension.

The Board points out, however, that the June 2001 effective 
date is applied only where "evidence of dependency is 
received within one year of notification of such rating 
action."  38 C.F.R. § 3.401(b)(3).  That evidence is 
described in 38 C.F.R. §§ 3.204 and 3.210.  Section 3.204 
provides that a claimant's statement is sufficient proof of 
the existence of a dependent unless there is some conflict or 
reasonable indication of misrepresentation in the record.  
The additional proof which may be required is detailed in 
38 C.F.R. § 3.210.  In this case, the veteran submitted both 
his own statement acknowledging paternity and a court order 
of support for H.  The Board notes that 38 C.F.R. 
§ 3.204(a)(1) concludes that "[i]in addition, a claimant 
must provide the social security number of any dependent on 
whose behalf he or she is seeking benefits."

The veteran was notified of his award of pension benefits in 
June 2002.  That notice also informed him that before 
additional benefits could be paid for his dependents, he must 
submit a copy of his child's birth certificate and evidence 
that child support payments were being made.  The letter did 
not tell him that a social security number was required for 
H.  He was told that if the requested evidence was submitted 
within one year of the notification, payment could be made 
effective from the date of receipt of the claim.  If not, 
payment may begin from when the evidence was received.

In February 2003, within the one year period stated in the 
June 2002 letter, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, on which he listed H.  
He stated he was not the custodial parent, and provided H's 
address of residence.  He also stated that he had not been 
able to obtain H's social security number or birth 
certificate, as he and his ex-girlfriend were estranged and 
she would not cooperate to provide this information.  The 
veteran did provide a copy of his court ordered child support 
for H.  He indicated that this was the third time he had 
submitted the information to the RO.

The RO wrote the veteran in March 2003, indicating that his 
submission had been accepted as a new claim for the addition 
of a dependent to his pension award, and requesting H's 
social security number, as well as a copy of her birth 
certificate and a statement of income.  The letter also 
informed him of 38 C.F.R. § 3.216, which provides that 
"[a]ny person who applies for or receives any...pension 
benefit...shall, as a condition for receipt or continued 
receipt of benefits, furnish [VA]upon request with...the social 
security number of any dependent...on whose behalf...benefits 
are...received."  Compliance with a request for a social 
security number must be within 60 days of the request.  
38 C.F.R. § 3.216.  The letter again informed the veteran 
that he had one year from the date of the letter to provide 
the requested information.  The veteran did not respond to 
this request.  In June 2003, the RO issued an administrative 
decision declining to add H to the veteran's award, as her 
social security number had not been received.

The Board notes that the veteran initiated a claim for 
compensation benefits in June 2004, and did not mention the 
dependency issue.  The record reflects that the veteran did 
not address the issue of H's dependency until November 2004, 
when he finally submitted H's social security number with an 
explanation of the delay in so doing.  The veteran stated 
that he had been attempting to get the information and he 
described his efforts in doing so as well as the steps he 
alleged to have taken to keep VA informed of the situation 
since June 2003.  He had contacted the Social Security 
Administration, local social services, and the juvenile 
court, but all had refused his requests until recently.  

H was added to the veteran's award effective December 1, 
2004, the first of the month following receipt of the social 
security number.  

In March 2005, the veteran asked for clarification of the 
effective date.  He again explained the delay in providing 
the social security number.  In support of his allegations, 
he supplied a statement from Ms. KT of the social services 
department, who stated that the veteran had been attempting 
to obtain H's social security number form her organization as 
of 2003, but had been refused due to "policy regulations."  
In separate correspondence in March 2005, the veteran 
detailed the people he had spoken to at social services, and 
stated that he had informed his veteran's counselor of his 
efforts.  He also informed VA that there was a court order in 
place which prevented him from having any contact with his 
ex-girlfriend.  In response, the RO sent the veteran a letter 
explaining the timeline of events, as detailed above, and 
explaining the decision to assign a December 1, 2004, 
effective date. 

In October 2005, the veteran testified before a decision 
review officer at the RO.  He reiterated that he had been 
attempting to obtain the requested information since being 
informed it was necessary.  He also stressed that his avenues 
of inquiry were limited.  Due to a court order, he and his 
ex-girlfriend, who had custody of H, could not have any 
contact.  He was not allowed to call and ask her for the 
social security number; he also stated that she did not want 
to provide it even if he could have asked.  H had asked for 
the information from her mother on her own, and was refused 
and threatened with punishment if she asked again.  The 
veteran made repeated attempts to obtain the information from 
the Social Security Administration, but was repeatedly 
refused due to a post-9/11 interpretation of privacy rules.  
Eventually, a supervisor intervened and released the number 
to him when he showed his proof of paternity.  The veteran 
maintained that his unusual circumstances and the evidence of 
attempts to comply with VA's requests warranted assignment of 
an earlier effective date for addition of H to his pension 
award as a dependent.

The Board finds that as a matter of law, no earlier effective 
date may be assigned for the addition of H as a dependent on 
the veteran's award of nonservice connected pension.  The RO 
repeatedly informed the veteran that a social security number 
was required, and told him that there was a time limit in 
which to submit the requested information.  The RO also 
informed him of the possible consequences of failing to meet 
those time limits.  Although the veteran did respond to the 
June 2002 notice, his February 2003 submission was 
incomplete, and the RO informed him in detail how and why 
additional information was needed.  He was notified again in 
June 2003, when an administrative decision was issued on 
dependency.

The Board recognizes that the veteran appears to have made a 
concerted effort to obtain H's social security number.  He 
has submitted statements from personnel at the Federal Social 
Security Administration and his local social services 
department explaining that he had been in contact with them 
for the information since 2003.  The Board also accepts that 
the veteran was not able, as a legal or practical matter, to 
contact his ex-girlfriend directly or to go through his 
daughter to obtain the required information.  The evidence of 
record, however, establishes that the veteran never took 
steps to inform VA that he was continuing to make these 
efforts, or that he needed an extension of time.  After the 
June 2003 notice, the veteran did not mention the dependency 
issue again until November 2004, when he submitted H's social 
security number.  In the interim, he claimed additional 
compensation benefits, and responded to VA requests for 
information in connection with that claim.  He was not out of 
touch or otherwise prevented from contacting VA.  Although 
the veteran states he sent correspondence to appeal the June 
2003 decision, no such contact is reflected by the record.  
He also alleges that he spoke with a counselor named 
"Dick," but this is undocumented.

As reflected in the record, the veteran did not contact VA 
with regard to the dependency issue from June 2003 to 
November 2004.  There is no correspondence or other 
communication during that time which could be construed as a 
request for an extension of time to file the information 
under 38 C.F.R. § 3.109(b).  The showing of good cause for 
the delay in complying with the RO's request is insufficient, 
as any such showing must be made within the one year period.  
As no request or showing was made prior to June 2004, the 
veteran's provision of H's social security number cannot be 
made retroactive.

Insufficient evidence of dependency was submitted prior to 
November 2004 in response to repeated VA requests, without a 
timely request for extension of time to file or a showing of 
good cause for the delay.  Therefore, the June 2003 
administrative decision became final, and no date prior to 
December 1, 2004, following the reopening of the issue, may 
be assigned.


ORDER

An earlier effective date prior to December 1, 2004, for the 
addition of dependent H to the veteran's award of nonservice 
connected pension benefits is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


